Case: 14-41356      Document: 00513115318         Page: 1    Date Filed: 07/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                      No. 14-41356
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               July 14, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff–Appellee,

versus

JAVIER GONZALEZ-GONZALEZ,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1491-1




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       Javier Gonzalez-Gonzalez was convicted of being found in the United
States following deportation. The judgment was entered on February 19, 2014.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41356    Document: 00513115318     Page: 2   Date Filed: 07/14/2015


                                 No. 14-41356

No earlier than November 9, 2014, Gonzalez-Gonzalez filed a pro se notice of
appeal and moved for leave to proceed in forma pauperis (“IFP”).

      The district court denied leave to proceed IFP, observing that the notice
of appeal was untimely and that the time to seek an extension of the appeal
period had expired on April 4, 2014. Gonzalez-Gonzalez’s appointed counsel
has moved for leave to withdraw, and Gonzalez-Gonzalez has responded.

      The time limit to appeal in a criminal case is not jurisdictional and may
be waived. United States v. Martinez, 496 F.3d 387, 388–89 (5th Cir. 2007).
Nevertheless, a defendant is not entitled to have his untimeliness disregarded.
United States v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). After review-
ing the record, counsel’s motion, and Gonzalez-Gonzalez’s response, we con-
clude that the appeal is frivolous.

      The motion to withdraw is GRANTED, and the appeal is DISMISSED as
frivolous. See 5TH CIR. R. 42.2. Gonzalez-Gonzalez’s motion to remand is
DENIED.




                                      2